Wade, J.
1. A verdict is not a verdict in law until received and published in open court. Handley v. McKee, 8 Ga. App. 570, 573 (70 S. E. 94). “A verdict shall be considered as published eo instanti in which it is handed to the plaintiff’s counsel or other person directed by the court to receive it.” Merchants Bank v. Rawls, 7 Ga. 191 (50 Am. D. 394). Where a jury agree on their verdict, write it out, have it signed by their foreman, and deliver it to the clerk, by the direction and in the presence of the judge, it is “published.” Ferrill v. Perryman, 34 Ga. 576. In the case sub judice the jury retired and agreed upon a verdict, which was written upon the petition by the foreman and duly signed. The jury then returned into court, and, “while said jury was standing in the jury-box, but before the verdict had been announced, published, or handed to any officer of said court, and while the same was being held by the foreman of said jury,” the court withdrew the case from the jury. Held, that there was no legal verdict, since the verdict was not published as required by law.
2. It was within the discretion of the trial judge to permit the default to be opened, and to order a mistrial, in order that the defendant be permitted to file a plea; and as it does not appear, from an inspection of the record, that this discretion was abused in the instant case, there is no sufficient showing to authorize a reversal of the judgment.
3. A discussion of the authority of counsel to file the answer permitted by the judgment allowing a default to be opened is wholly irrelevant to the merits of the court’s adjudication upon the motion to open a default; - and since we hold that the court did not err in opening the default, a discussion of the remaining assignments of error would be premature)

Judgment affirmed.


Roan, J., absent.